DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: FIG. 11 is not described in the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins (US 10838419 B2) in view of Izhikevich (US 10852730 B2).
	Regarding claim 1, Junkins teaches 
 a modular autonomous platform comprising:
 a mobility module comprising a drive system (see FIG. 1, castor assemblies 102(a), 102(b), and 102(c) that each include a set of wheels that are independently powered, controllable, and actuated.) (Also see Col. 4, lines 1-13, where the drive system consists of a first and second motor (250 & 252) coupled to the first and second wheels (202 & 204), a first and second encoder (254 & 256) used to convert the rotational velocity into an electrical signal, and a control unit which is coupled to the first and second encoders, where the control unit receives a command related to a desired motion of the payload platform (See Col. 4, lines 33-37).
the mobility module configured to move the modular autonomous platform (See Col. 2, lines 64-67; Col. 3, lines 1-10; where the mobility module includes a plurality of castor assemblies (102(a), 102(b), and 102(c)) located at each vertex of the payload platform 100) (Also see Col. 4, lines 33-37, where the plurality of castor assemblies are coupled to a control unit which receives a command related to a desired motion of the payload platform); and
a base module attached to the mobility module (See FIG. 1, payload platform 100; also see Col. 2, lines 64-65 where the castor assembly is attached at each vertex of the payload platform), and comprising 
an interface configured to receive a payload (See Col. 3, lines 2-8; where the castor assemblies may receive power from “a payload disposed on the payload platform 100”. The interface is the payload platform 100 and the payload is disposed on top of the payload platform 100) 
Junkins teaches all of the elements of the current invention as stated above except 
 an interface configured to couple with another modular autonomous platform.
Izhikevich (US 10852730 B2) teaches it is known to provide an interface configured to couple with another modular autonomous platform. (See Col. 8, lines 40-49; where a plurality of robotic mobile platforms are capable of being centrally controlled, synchronized, and moving in coordination.) (Also see Col. 23, lines 3-11; where the plurality of robots are capable of being coupled to one another by using a communication unit 222 (See FIG. 2C) in order to communicate and send signals to each other.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hyde (US 9724829 B2) describes a wheelchair-assist robot that is coupled to a wheelchair. Rodriguez (WO 2018/176062 A1) describes a modular mobile platform with robotic arms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./ 03/05/2021Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661